                Case 2:13-cr-00082-KJM Document 236 Filed 07/06/21 Page 1 of 7


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:13-CR-00082-KJM
12                                Plaintiff,           GOVERNMENT’S OPPOSITION TO SECOND
                                                       MOTION FOR RECONSIDERATION
13                         v.
                                                       DATE: July 19, 2021
14   MATTHEW KEYS,                                     TIME: 9:00 a.m.
                                                       COURT: Hon. Kimberly J. Mueller
15                                Defendant.
16

17          This Court correctly found that Matthew Keys violated the terms of his supervised release by
18 deleting Comstock’s catalog of YouTube videos. The Supreme Court’s decision in Van Buren v. United

19 States has no effect on this Court’s decision because Keys was charged under 18 U.S.C.

20 § 1030(a)(5)(A), which criminalizes damage to a computer system.1 Van Buren interpreted Subsection

21 (a)(2) of Section 1030, which applies when a user exceeds authorized access. 593 U.S. ___ (2021).

22 Because Keys deleted data—a opposed to just accessing it—the Supreme Court’s Van Buren decision is

23 not relevant to this matter.

24          Keys attempts to conflate Subsection (a)(2) with Subsection (a)(5)(A) by claiming that “the
25 language is identical” and arguing that Van Buren must mean that his deletion of the YouTube catalog

26 was not an illegal act. Def. Br. at 3. But this is demonstrably wrong when his argument is compared

27
            1
             The government filed an opposition to Keys’s first motion for reconsideration. Dkt. No. 229.
28 The instant pleading addresses Van Buren’s lack of applicability to Keys’s violation. The government
   reiterates the arguments contained in the original opposition and its post-hearing brief.
     GOV. OPP. TO SECOND MOTION FOR                     1
      RECONSIDERATION
                 Case 2:13-cr-00082-KJM Document 236 Filed 07/06/21 Page 2 of 7


 1 against: (I) the text of Van Buren, (II) the text of the statute, (III) other case law analysis, (IV) the

 2 legislative history, and (V) scholarly analysis of the issue.

 3 I.        The facts of Van Buren are patently distinguishable from cases involving deletion data and
                                        Keys’s conduct in this case.
 4

 5           While the Van Buren court did narrow the scope of conduct made illegal by Subsection (a)(2),

 6 the holding does not touch Keys’s behavior here. This is demonstrable, in part, by comparing the facts

 7 in Van Buren to what Keys did in this case.

 8           Nathen Van Buren was a police officer who had authorization to access a police-department

 9 computer holding license-plate data. Van Buren, 593 U.S. at 3. On one occasion, Van Buren accessed

10 the computer for the purpose of selling license-plate data to a person who turned out to be an informant.

11 Id. The government alleged that, although Van Buren was permitted to access the database as part of his

12 job, he exceeded his authorization to do so by selling that data to another person, which was contrary to

13 department policy. Id. at 4. Therefore, the government argued, Van Buren had violated subsection

14 (a)(2) of Section 1030, which prohibits a person from accessing data in excess of authorization.

15           The Supreme Court disagreed, holding that Van Buren’s improper purpose and violation of

16 department policy could not overcome the fact that he was in fact authorized to access the license-plate

17 data.2 The Court observed that, under Subsection (a)(2), “an individual exceeds authorized access when

18 he accesses a computer with authorization but then obtains information…that are off limits to him.” Id.

19 at 4. Because Van Buren possessed valid access to the database, he did not “exceed access” in violation

20 of Subsection (a)(2) of Section 1030.

21           But the facts of the present case are not that Keys merely accessed YouTube data, as Van Buren

22 did. This Court found that Keys deleted the Comstock’s YouTube catalog. Dkt. No. 223 at 7-8. The

23 act of destroying data places Keys’s conduct in a different category under Section 1030—Subsection

24 (a)(5)(A), which prohibits the intentional damage of a computer without authorization. Petition for

25 Warrant, Dkt. No. 185, p. 2 (providing notice to Keys that he is accused of violating a new law: 18

26 U.S.C. § 1030(a)(5)(A), which prohibits damage to a computer).

27
             2
             The holding provides other analysis, including the definition of the phrase, “not entitled so to
28 obtain,” in relation to the term “exceeds authorized access,” but that part of the opinion is not relevant to
   the difference between Subsections (a)(2) and (a)(5)(A). See id. at 5.
     GOV. OPP. TO SECOND MOTION FOR                     2
        RECONSIDERATION
             Case 2:13-cr-00082-KJM Document 236 Filed 07/06/21 Page 3 of 7


 1          Under Subsection (a)(5)(A) (as opposed to (a)(2)), it does not matter whether the defendant had

 2 access to the system—it only matters whether they had authorization to cause the damage. Without

 3 Subsection (a)(5)(A), employees could delete or damage their employers’ systems so long as they had

 4 access to the systems they harmed. For someone accused of Subsection (a)(5)(A), as Keys is, having

 5 access is not a defense to the intentional destruction of data. See United States v. Thomas, 877 F.3d 591,

 6 595-600 (explaining how merely having access to system is not a defense to data destruction under

 7 Subsection (a)(5)(A)).

 8          The Van Buren case is further distinguishable in that Van Buren did not destroy data—he was

 9 only accused of accessing data in excess of authorization. See Van Buren, 593 U.S. at 3-4. Predictably,

10 the Supreme Court holding does not mention Subsection (a)(5)(A) nor the concept of data destruction.

11 Id. at 1-20. Instead, the Court devoted its analysis to the controversy before it—whether Van Buren

12 could be accused of exceeding access to a database that everyone agreed he was allowed to access.

13 Keys’s acts are in a different plane of existence—he was an ex-employee without access, and he was not

14 just accessing data—he was destroying it.

15 II.      The text of the statute shows the difference between what was considered in the Van Buren
                                    decision and what Keys did in this case.
16

17          The Supreme Court’s lack of attention to Subsection (a)(5)(A) in the Van Buren decision is

18 consistent with the clear differences in language from Subsection (a)(2).

19          Subsection (a)(2) prohibits:

20                 intentionally access[ing] a computer without authorization or exceed[ing]
                   authorized access, and thereby obtain[ing] . . . information from any
21                 protected computer.
22
     18 U.S.C. § 1030(a)(2).
23
            In contrast, Keys is charged destroying data under Subsection (a)(5)(A), which prohibits:
24
                   knowingly cause[ing] the transmission of a program, information, code, or
25                 command, and as a result of such conduct, intentionally caus[ing] damage
                   without authorization, to a protected computer.
26

27 18 U.S.C. § 1030(a)(5)(A).

28          The difference between the two subsections is manifest: Subsection (a)(2) prohibits a person

      GOV. OPP. TO SECOND MOTION FOR                    3
      RECONSIDERATION
                Case 2:13-cr-00082-KJM Document 236 Filed 07/06/21 Page 4 of 7


 1 from accessing a computer in excess of authorization. Subsection(a)(5)(a) does not mention access, but

 2 prohibits a person from damaging of a computer, unless they have authorization to do so. In practice,

 3 this means that even someone possessing valid access (e.g., an employee with credentials) is not

 4 permitted to cause damage, unless that person is specifically authorized to cause that damage. For Keys,

 5 it means that even a weak allegation that he had “access” is not a valid defense if he deleted data. It also

 6 means the definition of “exceeding access”—the point of Van Buren—is irrelevant when data deletion is

 7 alleged under Subsection(a)(5)(a).3

 8 III.         Case law interpreting Subsection (a)(5)(A) also recognizes that authorized access is not a
                                       defense to unauthorized deletion.
 9
            At least one circuit court has recognized that Subsection (a)(5)(A)-damage is completely
10
     distinguishable from the Subsection (a)(2)-unauthorized-access. In Thomas, the Fifth Circuit explained
11
     that a disgruntled employee could not use his valid access to computer systems as a defense to damaging
12
     his company’s data. See United States v. Thomas, 877 F.3d 591 (5th Cir. 2017). While Thomas was
13
     still an employee (thus enjoying credentialed access), he deleted files, diverted emails, and otherwise
14
     damaged his company’s computers in retaliation for the company’s dismissal of a co-worker. Only after
15
     he inflicted the damage, he resigned. Later, he argued that because he had “access” and his IT job
16
     required that he occasionally delete files, he could not have violated Subsection (a)(5)(A).
17
            The Fifth Circuit disagreed and provided ample reasoning for doing so. That Court concluded
18
     that the phrase “without authorization” in Subsection (a)(5)(A) modifies “damage” rather than “access.”
19
     Subsection (a)(5)(A) therefore “covers situations when the individual never had permission to damage
20
     the system (an outsider) or when someone who might have permission for some damaging acts causes
21
     other damage that is not authorized (an insider).” Id. at 596. As a result, Thomas’s argument that his
22
     employee access “authorized” him to delete whatever he wanted was rejected.
23
            For Keys’s defense (that Ms. Comstock had somehow granted him access, even after he
24
     separated from the company) to work under Subsection (a)(5)(A), it is not enough to show that she
25
     authorized him to access the YouTube control panel. He would have to show that someone (with
26
     authority) specifically authorized him to destroy those videos. While the government continues to
27
            3
28           This Court recognized this distinction in its original Order in this case but with regard to the
     Nosal case. The analysis distinguishing Van Buren is the same. Dkt. No. 223 at 9-10.
      GOV. OPP. TO SECOND MOTION FOR                      4
      RECONSIDERATION
                Case 2:13-cr-00082-KJM Document 236 Filed 07/06/21 Page 5 of 7


 1 dispute that Keys had any access at all4, there is no evidence or argument whatsoever that anyone

 2 authorized Keys to delete the Comstock’s YouTube video catalog.5 As a result, the notion that Keys

 3 somehow had access to the YouTube video system is irrelevant, and Van Buren does not help Keys’s

 4 effort to find a defense to Subsection (a)(5)(A).

 5       IV.      The legislative history of the CFAA confirms that having access is not a defense to
                                           unauthorized data deletion.
 6
            The drafters of the Computer Fraud and Abuse Act (also known as the CFAA or Section 1030)
 7
     wrote Subsection (a)(5)(A) with the idea that data-damage should be made illegal whether the actor was
 8
     authorized to access a system or not:
 9
                    The bill amends subsection 1030 (a)(5) to further protect computers and
10                  computer systems covered by the statute from damage both by outsiders,
                    who gain access to a computer without authorization, and by insiders, who
11                  intentionally damage a computer.
12
     S. REP. 104-357, 9. The Senate Report thus makes clear that both insiders6 and outsiders7 (those with
13
     and without authorized access) are criminally responsible for deleting data without authorization under
14
     Subsection (a)(5)(A). In other words, Congress intended to put data-damagers in a separate category
15
     from access-exceeders. Accordingly, even if Keys was authorized to access the files, his decision to
16
     delete them is punishable under the law.
17
                         V.       Scholarly analysis confirms that deletion is different.
18
            Professor Orin Kerr8 proposed a hypothetical scenario that is strikingly similar to the conduct in
19
     this case. The answer to the hypothetical, adopted by the Thomas court, concludes that a current
20
     employee with “access” is still in violation of Subsection (a)(5)(A) when they damage a computer, even
21
     if they are not in violation of unauthorized access statutes:
22
            4
23             The record shows that Keys had quit well before the deletions occurred.
            5
               This Court concluded: “No evidence suggests anyone at the magazine wanted to delete the
24   YouTube channel or would have agreed that Keys could do so. Rather, the opposite is true.” Dkt. No.
     223 at 9.
25
             6
               Keys suggests that he was “inside” in this scenario as a result of unproven and specious claims
26   that Ms. Comstock gave him post-employment access. See Def. Br. at 5.
             7
               The government continues to argue that after Keys quit, he was unequivocally an “outsider”
27   because he was not authorized to access the system.
             8
28             Professor Kerr was also cited throughout the Supreme Court’s Van Buren decision. See Van
     Buren, 593 U.S. at 2, 13, 18, and 19.
       GOV. OPP. TO SECOND MOTION FOR                      5
      RECONSIDERATION
              Case 2:13-cr-00082-KJM Document 236 Filed 07/06/21 Page 6 of 7

                    Employee sabotage: Sam is a computer programmer who is angry at his
 1                  employer for denying him a promotion. Sam decides to take revenge by
                    deleting some of his employer’s important files, and by launching a
 2                  denial-of-service attack that overwhelms his company’s webserver with
                    requests and takes it offline for a few hours. The deletion of the files will
 3                  not constitute an unauthorized access. Sam accessed his employer’s
                    computer when he used it to delete files, but as a programmer he was
 4                  authorized to access those files and therefore has not committed access
                    without authorization. Similarly, the denial-of-service attack will not itself
 5                  constitute an unauthorized access crime. Sending the data to the computer
                    does access the computer, but the access is not without authorization: The
 6                  webserver has been configured to accept all web traffic requests, such that
                    sending many requests will not circumvent any code-based restrictions.
 7
                    Sam does not avoid criminal liability, however. The deletion of the files
 8                  may constitute destruction of property or conversion and, depending on
                    the applicable state laws, he could be prosecuted under general property
 9                  crime statutes. Sam could also be prosecuted for damaging the computer
                    under the federal computer damage statute, 18 U.S.C. § 1030(a)(5)(A)(i).
10

11 See United States v. Thomas, 877 F.3d at 599 citing Orin S. Kerr, Cybercrime’s Scope: Interpreting

12 “Access” and “Authorization” in Computer Misuse Statutes, 78 N.Y.U. L. Rev. 1596, 1664–65 (2003)

13 (emphasis added).

14           Had the government charged Keys under Subsection (a)(2) for unauthorized access then

15 questions regarding his access to the YouTube videos might be relevant to determine whether—like the

16 defendant in Van Buren or Sam in the hypothetical—Keys’s access was properly defined. But Keys was

17 not charged under Subsection (a)(2), and his unauthorized deletion of data in violation of Subsection

18 (a)(5)(A) should obviate any need to consider whether he had access or not.

19                                                   Conclusion

20           The Van Buren holding puts Keys no further ahead than he was before the decision. In the first

21 place, the government disputes that Keys possessed authorized access: he had unequivocally quit from

22 Comstock’s, he wrote a letter explaining that he quit, and he told his Probation Officer that he had quit.

23 Keys responds by speculating—through inadmissible emails allegedly collected from a fictitious

24 person—that he must have possessed access that even he was not aware of.

25           But more importantly, Keys was charged under Subsection (a)(5)A)—the deletion of data—

26 under which it does not matter whether he had access. He did not have authorization to delete the

27 videos.

28           Finally, as the Court observes on page 9 of its order, by deleting the data Keys also violated

      GOV. OPP. TO SECOND MOTION FOR                      6
      RECONSIDERATION
             Case 2:13-cr-00082-KJM Document 236 Filed 07/06/21 Page 7 of 7


 1 California Penal Code section 502(c)(4). Keys has not yet argued that he “had permission” to delete the

 2 YouTube videos, therefore he remains independently culpable on that basis.

 3         For all of these reasons, Court should deny Keys’s Second Motion for Reconsideration and

 4 proceed with disposition as scheduled.

 5

 6
     Dated: July 2, 2021                                   PHILLIP A. TALBERT
 7                                                         Acting United States Attorney
 8
                                                           /s/ PAUL HEMESATH
 9                                                         PAUL HEMESATH
                                                           Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      GOV. OPP. TO SECOND MOTION FOR                   7
      RECONSIDERATION
